Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 1 of 33




                 EXHIBIT 7
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 2 of 33




                        DEPOSIT ACCOUNT
                        AGREEMENT

                        PRIVACY
                        NOTICE

                        HOW TO
                        CONTACT US

                        Important legal information, disclosures
                        and terms you should know.




ISSUE DATE


MAR 2016
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 3 of 33
  Table of Contents
  DEPOSIT ACCOUNT AGREEMENT......................................................................................................2

       General Account Terms................................................................................................................3
           A. Deposits and Checks You Cash.............................................................................................3
           B. Checks, Withdrawals, Transfers and Other Account Charges.........................................4
           C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest....................7
           D. CDs............................................................................................................................................8
           E. Statements, Notice of Errors, and Other Notices..............................................................9
           F. Forms of Account Ownership.............................................................................................10
           G. Interest on Checking and Savings Accounts.....................................................................13
           H. Closing Your Account............................................................................................................13
           I. Other Legal Terms.................................................................................................................14

       Substitute Checks and Your Rights.........................................................................................18

       Electronic Funds Transfer Service Terms..............................................................................19
           A. Types of EFT Services...........................................................................................................19
           B. Important Information and Agreements about Your Card............................................20
           C. Limitations on Transfers, Amounts, and Frequency of Transactions..........................21
           D. Receipts and Statements.....................................................................................................21
           E. In Case of Errors or Questions about Your Electronic Funds Transfers.......................22
           F. Our Liability for Failure to Complete Transactions..........................................................22
           G. Preauthorized (Recurring) Transfers and Stop Payments..............................................22
           H. Disclosure of Account Information to Third Parties........................................................23
           I. Notice of Your Rights and Liabilities..................................................................................23
           J. Fees.........................................................................................................................................23
           K. Services Not Covered by This Part; Separate Agreements............................................23

       Account Alerts and Text Banking........................................................................................... 24

       Funds Availability Policy........................................................................................................... 24

  PRIVACY NOTICE.................................................................................................................................26

  HOW TO CONTACT US.................................................................................................... BACK COVER
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 4 of 33
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
         --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Product and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either
      when you open your account or when we change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use
your information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                               1
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 5 of 33
  Deposit Account Agreement
  This agreement is the contract that governs your account.
  Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase
  Bank, N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services,
  you and anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business
  groups, such as Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If
  you have a product that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also,
  other products or services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement
  takes precedence over this one.
  This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information,
  (3) banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain
  information on fees that apply to your accounts.
  DEFINITIONS:
       Here are some important terms that we use throughout this agreement:
       Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
       ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
       “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a
       utility company.
       ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals
       and deposits. eATM: An ATM that offers expanded services over traditional ATMs and is available in some of our locations; we refer to
       them as ATMs in this agreement unless otherwise noted.
       Available Balance: Your balance after deducting (1) deposits that are not yet available for withdrawal under our Funds Availability
       Policy, (2) card or other transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
       transactions such as ACH transactions, and (4) any holds on your balance, such as holds on funds to comply with court orders
       or other legal requirements.
       Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
       emergency or to observe a state holiday.
       Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
       depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
       Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an “everyday”
       (non-repeating) purchase transaction or a repeating payment, such as a monthly bill.
       Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
       issuing payroll or a government paying benefits.
       Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds
       availability, a court order or other reasons. A hold may be placed for more than your balance.
       Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
       added to or subtracted from your balance.
       Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the
       available balance.
       PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is
       needed to have full use of a debit card and ATM card.




                                                                  2
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 6 of 33
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the
amount from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in
the 1½ inch area that starts on the right side as viewed from the back. Payee or
customer information must not be on any other part of the back of the check (look
at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name
that’s different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide
and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip. We are
not required to adjust your account for discrepancies of $10 or less. We may not adjust your account unless you notify us of the discrepancy
within one year of the date of your account statement that shows the deposit. If you do not notify us of the error during this notice period, the
deposit amount will be considered final. This means that if the actual amount deposited was less than the amount declared on the deposit
receipt, the difference will become your property and if the actual amount deposited was more than the amount declared on the deposit
receipt, the difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and
you may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large
cash deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a
written receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any
amount we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already
made. If we refuse a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve
actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.

                                                                                        3
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 7 of 33
  If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
  “cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to
  you and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
  8. Transactions in a foreign currency
  The exchange rate we use for foreign currency will depend on the type of transaction being conducted (such as depositing a foreign check,
  exchanging foreign currency or making a purchase in a foreign currency), the amount in U.S. dollars, the type of foreign currency, date and
  time, and whether the transaction is a debit or credit. The exchange rate for the same currency may not be the same across different products
  or services. The exchange rate that we offer you may include a commission, and it will be different from the exchange rate for institutions that
  is usually quoted in newspapers or online services.
  We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those
  checks on a collection basis without your specific instruction to do so and we may charge an International Collection Fee. We can reverse any
  amount we’ve added to your balance and send the check on a collection basis even after we’ve taken physical possession of the check. Our
  Funds Availability Policy does not apply to any foreign check, whether we accept it for deposit or on a collection basis. The actual amount you
  receive for checks payable in a foreign currency will be determined at the exchange rate for such items that’s in effect when we’re paid for
  the check. If a check is returned later for any reason, we will subtract the amount of the check and any charges from other banks from your
  balance. We will use the applicable exchange rate in effect at the time of the return, which may be different from the exchange rate originally
  used for the deposit.
  9. Depositing substitute checks
  A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a
  check you deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay
  us that amount.
  10. Depositing remotely created checks
  A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check.
  If you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
  11. Our responsibility for collecting deposits
  If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable
  care. We will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may
  send checks to any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks
  regarding times and methods for collecting or returning items.
  If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
  Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or
  cash is forged, counterfeit, altered, improperly endorsed or otherwise improper.
  12. Our right to charge back deposited or cashed items
  If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands
  that we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement;
  or (3) the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account
  number or procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is
  returned, we will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events
  in the previous sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other
  reason, we may place a hold on the funds or move them to a non-customer account until we determine who is entitled to them.
  If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
  account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

  B. Checks, Withdrawals, Transfers and Other Account Charges
  1. Withdrawals and transfers from your account
  We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We
  may require you or any person you authorize to provide us with identification, documentation or information that’s acceptable to us before
  allowing the transaction.
  2. Checks and other documents you use
  We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through

                                                                  4
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 8 of 33
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of
these things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180
days” or “Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the
conditions do not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented),
regardless of how old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
specifies that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your
internal control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of
your negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash
it. We may also require that they provide us identification we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on file with us, we’re
not liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may
select either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account
for the check amount, which may cause other items to overdraw the account. If the amount of the check identified in the notice exceeds your
balance at the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the
name identifies a different person from the bank or account owner identified by number, we and other banks that handle the funds transfer may
still rely exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you
of any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your
stop payment will not be effective if we have already certified, paid or otherwise become responsible for the check. For example, we can’t stop
payment on a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds
Transfer Service Terms for how to place a stop payment on recurring electronic payments.


                                                                                 5
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 9 of 33
  To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this
  agreement, or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
      • The exact check number or a range of check numbers
      • The payee name and the exact amount of the check
      • The payee name and range of amounts of the check (only available when speaking to a bank employee).

  Generally, we will complete your request as soon as we receive your instructions.
  For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
  payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
  additional order. An additional Stop Payment Fee will be charged.
  For business accounts, you may place a stop payment for either:
      • One calendar year, or
      • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
        account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
        Renewal Fee, unless you notify us not to renew by following the instructions in the statement.

  We may send you a written confirmation of your stop payment. We may rely on the information in the confirmation unless you notify us
  immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
  We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certified check, unless you provide us a
  sworn statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not
  required to refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the
  check amount or issue a replacement check if the check is presented for payment within 90 days after the issue date. If in our discretion we
  agree to refund or replace the check, we may require that you purchase a surety bond for the amount of the check.
  14. Limits on savings account withdrawals
  Withdrawals and transfers out of your savings account are limited by federal law. In this agreement, a savings account means an account with
  limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than six
  withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However,
  this limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we
  don’t send a monthly statement, a monthly statement period means a calendar month. We are required by law to ensure that you comply
  with this limit. If you exceed this limit after we’ve notified you of a violation, we will change your account to one we choose that doesn’t limit
  withdrawals, and it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any
  withdrawal request that violates these requirements.
  15. Savings Withdrawal Limit Fee
  If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
  charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal law.
  16. Our right to require advance notice of withdrawals
  For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
  17. Death or incompetence of account owner
  Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until
  we receive notice otherwise.
  After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
  We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence,
  as well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible
  for repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner
  dies, we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff
  (our right to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to
  your balance after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust
  for” or “trustee for” account has rights to the account.




                                                                      6
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 10 of 33
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet
paid. We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the
requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit
card transactions are described in the Electronic Funds Transfer Service Terms.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will first add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited
at a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all
other items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount
and moving to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or
interest. We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts
with us or other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state benefit payments that you choose to deposit in any account (including direct deposit of Social Security benefits).
You understand and agree that if you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic
Funds Transfer Service Terms. If your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from
another Chase account to cover the overdraft before the business day ends, such as when a branch closes, and by 11 p.m. Eastern Time for
an ATM or when using the Transfer Money option on chase.com or Chase Mobile. Other methods may use different cutoff times; for example,
Chase QuickPay SM is 10 p.m. Eastern Time. If you deposit a check, this assumes we do not place a hold and the check is not returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft
Fee for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection agreement
Overdraft Protection request: If you request Overdraft Protection, you must select one or more checking accounts you want protected
by the service and a single account where the money will come from for Overdraft Protection. That account may be with us or our affiliate
and is called a “backup funding account.” It may be a savings account (including a money market account), a credit card account in good
standing, or another qualifying line of credit account. Different checking accounts may have to be protected by different backup funding
accounts. Personal checking accounts may only be linked to personal backup funding accounts, and business checking accounts may only be
linked to business backup funding accounts. Any person who is an owner of both the checking account and the backup funding account may
request the service without the consent of other owners. Overdraft Protection will become effective within a reasonable time after we have
approved your request.
Activation: If you overdraw an account that has Overdraft Protection, we will automatically transfer available funds from the backup funding
account to the checking account in increments of $50 that are enough to pay the overdraft amount and all transfer fees. Transfers will appear
on the periodic statements for each applicable account. We are not required to notify you if the backup funding account becomes unavailable.
Fees: We’ll subtract an Overdraft Protection Transfer Fee from your checking account each day we transfer funds. The fee amount is disclosed
in our Fee Schedule.
Limits on Overdraft Protection: We will not transfer more than the available balance in a savings account or the available credit (as
of the end of the previous business day) in a credit account, even if the amount of the overdraft is more than that available amount. If the

                                                                                 7
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 11 of 33
   available balance isn’t enough to pay all the checks and other transactions you have initiated on any day plus the Overdraft Protection Transfer
   Fee in increments of $50, we will transfer enough funds to pay one or more transactions, plus the fee. If the available balance is enough to pay
   one or more transactions but not the fee, we’ll transfer enough to pay just the transactions. However, we will charge the Overdraft Protection
   Transfer Fee against the account, causing the account to be overdrawn. Any transactions that are not paid by the transfer will either be paid or
   returned, and Insufficient Funds fees or Returned Item fees will be charged as if you didn’t have Overdraft Protection.
   Transfers from a savings account used as the backup funding account are limited by federal law. There must not be more than six Overdraft
   Protection transfers and other limited transfers per monthly statement period. The section of this agreement entitled Limits on savings account
   withdrawals explains these limits in more detail.
   Overdraft Protection will not be available if the backup funding account is closed or blocked for usage.
   Termination of Overdraft Protection: We may terminate Overdraft Protection at any time by sending you written notice. Any owner
   of the checking account, any owner of a savings account used as the funding account, or any borrower on a credit account used as the funding
   account may cancel Overdraft Protection in person or in writing. Cancellation will be effective after we have received notice and had a
   reasonable time to act on it.
   5. Setoff and security interest
   If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of
   your accounts to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of
   your accounts to pay all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any
   account owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We
   do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal
   or state benefit payments (including Social Security benefits). If you don’t want your benefits applied in this way, you may change your direct
   deposit instructions at any time with the person or organization paying the benefits. The right of setoff does not apply if the debt is created
   under a personal credit card plan.
   If any federal benefits or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any
   of your accounts to recover the payments if we’re obligated to return funds to the payor.

   D. CDs
   A certificate of deposit, or CD, is a deposit account with us for a specified period of time. This disclosure covers both retirement and non-retirement
   CD products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
   Here are a few things you should know about CDs:
   Term: The term is the number of days, months or years you agree to leave your money in the account.
   Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity
   date for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make
   additional deposits, or withdraw your CD principal without paying an early withdrawal penalty.
   Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
   otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term.
   For the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship
   interest rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
   Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
   Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
   Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs
   may calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice
   assumes interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the
   amount(s) paid will be reported to the IRS each calendar year.
   You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
   interest will become principal of the renewed CD. A withdrawal will reduce earnings.
   Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
   For Personal CDs:
       • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
         amount of interest earned during the current term of the CD.

                                                                    8
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 12 of 33
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of
      interest earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
      where no change in term or rate occurs;
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
      transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution;
    • For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within seven days after establishing the plan (must forfeit
      accrued interest); and
    • For retirement CDs, if the owner is withdrawing funds for one of the following reasons without moving funds from the bank and where
      no change in term or rate occurs:
          --Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
          --Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
          --Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a Traditional IRA, SEP or Roth IRA.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven
days after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        --Disability of an owner of the CD (excluding a Retirement CD);
        --For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue
          Code applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        --For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or
      rate occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous
      withdrawal was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period

                                                                                 9
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 13 of 33
   may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your
   account statement will be on your statement.
   Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
   will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify
   you that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be
   considered available to you on the day we generated it.
   If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
   mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
   We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be
   available electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more
   than one owner. You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have
   access to the mailing address of record for the account.
   2. Notice of errors, forgeries and unauthorized signatures
   You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
   statements) if:
       • An item that you did not authorize or that is altered is listed on the statement;
       • Your account statement contains any errors; or
       • You did not receive your scheduled statement.
   You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed
   or made available.
   You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
   supporting affidavits and testimony we reasonably request.
   If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
   claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days in
   New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse you
   for unauthorized items by the same person that we pay after that time. These requirements are for transactions that are not covered by the
   Electronic Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute Checks and Your
   Rights for more information.
   3. Options for receiving checks
   We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
       • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks
         or images of them with your statement. Some accounts require check safekeeping.
       • “Image statement” means you will receive images of the front of your paid checks on your account statement.
       • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
   If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
   safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If
   you have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless
   the terms of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you,
   even if we do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
   If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We
   cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images
   instead of original checks, so we can provide a copy of the image, but not the original check.

   F. Forms of Account Ownership
   1. Personal accounts
   THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
   CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
   If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.

                                                                   10
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 14 of 33
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain
different information.
   i. Solely owned account
   When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
   ii. Joint accounts
   When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
   If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or
   benefited from the item(s) that caused the overdraft.
   If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
   to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account,
   we may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we
   paid before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
   Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
   another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account
   to a court or government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
        a. Joint account with rights of survivorship
        If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The
        estate of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will
        continue as a joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or
        “JTWROS,” it has rights of survivorship.
        b. Joint account with no right of survivorship (also called “tenants in common”)
        If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
        Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility
        for determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have
        rights of survivorship.
        c. When survivorship rights apply
        Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
        card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
        Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
        account is created with these rights.
        If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship
        and is payable to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
        d. Marital account (Wisconsin only)
        If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled
        to the other 50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased
        spouse’s 50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
        e. Tenants by the entirety (Florida only)
        A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates
        otherwise. We are not required to determine whether an account is a tenants by the entirety account before responding to a
        garnishment or other legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order
        to collect debts of either owner.
   iii. “Payable on death” account
   If you establish your account payable on death to one or more beneficiaries, the account is a “POD” account. If we receive proof you’ve
   died, we will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal
   shares unless the signature card provides otherwise. We do not offer POD accounts in all states.
   iv. “In trust for” (informal trust) account
   If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
   we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or


                                                                               11
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 15 of 33
       beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not
       offer ITF accounts in all states.
       v. Convenience account
       If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items.
       You are solely responsible for the actions of the additional signer (grandfathered accounts only).
       vi. Power of attorney
       A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of
       attorney, the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the
       money in the account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you
       must provide a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to
       investigate the facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney
       is authentic or whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including
       if we suspect fraud or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint
       owner or a beneficiary of an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any
       instructions from an agent, for example, if your agent misuses the authority you have given them.
       vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
       If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal
       loan to you, or cash checks against it.
       viii. Representative payee/VA custodian account
       If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
       payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the
       account other than the designated payments. We are not required to determine whether you deposit other funds or whether any
       withdrawals or transfers from the account are for the support of the person for whose benefit the funds are paid. This person is called the
       beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the
       government demands that we return deposits made after the beneficiary’s death and the account does not have enough funds to pay the
       demand, we may take the funds from any account you or the beneficiary owns.
       ix. Other fiduciary accounts
       If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve
       the right to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including
       withdrawing the funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no
       fiduciary duties to you as the trustee, executor, guardian or conservator, or to the beneficial owners of the account.
   2. Business accounts
   If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
   If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any
   individual director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited
   liability company, partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness
   of all resolutions, signature cards and other documents you deliver to us in connection with the account. If they state that a person is
   authorized to sign checks or otherwise initiate transactions on your account, that person is called a signer.
   If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through
   a business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married
   couple to open an account as a sole proprietorship.
   If you change your form of ownership or authorized signers, you must notify us when the change occurs.
   A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
   authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
   proceeds will be used, even if the check is payable to the person who signed the check.
   A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents
   relating to accounts or other business.
   We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.



                                                                  12
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 16 of 33
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the
account is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the benefits you would be eligible for had you requested your accounts to be
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the
linked accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any
remaining eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not
required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a
financial benefit, which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You
should carefully consider this decision and consult with your legal advisor if necessary.
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the
benefits from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change
will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement
does not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all
accounts on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose,
without limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and
electronic direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on
any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound,
and interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day
basis. We pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be
rounded up to the next whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as
a garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than
under legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released.
After we restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your
account if the balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks,

                                                                                    13
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 17 of 33
   but we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account.
   We have the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting
   or overdrafts.

   I. Other Legal Terms
   1. Telephone and electronic communication
   We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless
   the law says we must.
   When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan
   accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for
   informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf
   to service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on
   chase.com. If you give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to
   your accounts to that address.
   We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law
   says otherwise.
   2. Adverse claims
   If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section
   or we may place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have
   to decide if the dispute has merit before we take further action. We may take these actions without any liability and without advance notice,
   unless the law says otherwise.
   3. Restricting your account; blocking or delaying transactions
   There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to
   comply with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or
   delay any specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them
   pending investigation, including in one or more of the following circumstances:
       • Your account is involved in any legal or administrative proceeding;
       • We receive conflicting information or instructions regarding account ownership, control or activity;
       • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
       • We suspect that any transaction may involve illegal activity or may be fraudulent;
       • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
         rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
       • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
   We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
   withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply
   with applicable law.
   We will have no liability for any action we take under this section.
   4. No waiver
   If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
   5. Changes to the agreement
   We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes at
   least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the law
   requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective on
   the renewal date. You agree that notice of these changes may be provided to any joint owner. By maintaining your account after the effective
   date of any change, you agree to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for
   variable rate accounts or notice of changes in printing fees for documents (such as checks).
   We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.




                                                                     14
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 18 of 33
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time,
      it is located in that state; but if you resided anywhere else your account is located in Ohio.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable
for anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably
believe that your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices.
WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN
ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR
ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals
and fees are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will
be retransferred to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be
transferred to the transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution,
levy or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will
continue to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is
placed, but you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal
Processing Fee or costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does
not permit contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the
shortest permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period
set forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable
law or this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in
an appropriate court in the state where your account is located. If we file any lawsuit or legal proceeding that is connected in any way to
your accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either
party chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration
proceedings.

                                                                                 15
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 19 of 33
   11. Pre-judgment interest rate
   If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on
   the judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account
   is not interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
   12. Arbitration
   You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by
   binding arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
   This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
   YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
   AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
   GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
   OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
   REQUEST IT.
   What claims or disputes are subject to arbitration?
   Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any
   related service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement
   between us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to
   arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all
   such claims or disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred
   to in this section as “Claims.”
   The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of
   arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
   Can I (the customer) cancel or opt out of this agreement to arbitrate?
   You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
   1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
   closed; 2) you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
   What about class actions or representative actions?
   Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
   1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
   2.	SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
       ACCOUNT), UNLESS ALL PARTIES AGREE;
   3.	BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
   4.	SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
   If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this
   agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by
   arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator
   have authority to make any award for the benefit of, or against, any person who is not a named party.
   Does arbitration apply to Claims involving third parties?
   Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the
   Claim will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules
   of procedure governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party.
   For purposes of arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
   affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to
   an unaffiliated third party, then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
   How does arbitration work?
   The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
   That organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conflict between that code of

                                                                    16
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 20 of 33
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise
required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and
arbitration administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the
arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law.
If you consider that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will
consider your request in good faith.
How do I (the customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS at 620 Eighth Avenue, 34th Floor, New York, New York 10018, or
jamsadr.com; or the AAA at 335 Madison Avenue, Floor 10, New York, New York 10017, or www.adr.org. Arbitration hearings will take place in
the federal judicial district that includes your address at the time the Claim is filed, unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice
prohibits us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
You will not use your account to conduct transactions relating to unlawful Internet gambling or any other illegal activity. We may refuse any
gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds
to the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting
with a banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.



                                                                                       17
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 21 of 33
   18. Our responsibility to obtain personal information
   Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an
   account. We require the following information or documents as a condition to your opening an account:
       • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
       • For a business account: your business name, taxpayer identification number and business address; the name, residential
         address, date of birth and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify
         the business’s existence.
   Our policies may require additional information about you or any person associated with you or with the account when or after you open the
   account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
   information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any
   beneficial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office
   of Foreign Asset Control.
   19. English language — Other language preferences
   The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some
   of our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important
   bank documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning
   between the English and non-English version of any of our documents, the English version applies and is available upon request.

   Substitute Checks and Your Rights
   What is a substitute check?
   To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to
   original checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your
   check. You can use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
   Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
   substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have
   rights under other law with respect to those transactions.
   What are your rights as a consumer regarding substitute checks?
   In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is
   posted to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your
   account more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was
   withdrawn from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
   The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
   You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of
   the substitute check, you may be able to recover additional amounts under other law.
   If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive
   your claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may
   reverse the refund (including interest) if we later determine the substitute check was correctly posted.
   How do you make a claim for a refund?
   If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please
   contact us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account
   statement showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not
   able to make a timely claim because of extraordinary circumstances.
   Your claim must include:
       • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
       • An estimate of the amount of your loss;
       • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss; and
       • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the
         check, and the amount of the check.

                                                                     18
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 22 of 33
Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit
card or ATM card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may
issue you a card or code to initiate EFTs. We charge or credit accounts for EFT transactions only on business days, which are all days except
Saturdays, Sundays and federal holidays.

A. T YPES OF EFT SERVICES
1. ATM and Debit Cards
As a condition of opening certain checking accounts, you agree that we may automatically issue you a Chase debit card. However, activating
the debit card is not required to keep your checking account open. If you do not select a PIN when you open your account, we will mail you a
randomly generated PIN. We may deactivate any temporary ATM card when you activate your debit card.
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
Services are available only for designated accounts linked to your card. When linking multiple accounts to your card, one checking account and
one savings account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only
business cards and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card,
limited-function cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We
may charge a Non-Chase ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the
same card at the same ATM. If only transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the
ATM may also charge a fee. On some accounts, we will refund a certain number of these fees; however, if the ATM owner does not identify
these fees in the information they send to us we will not be able to automatically refund the fee. If this occurs, please contact us.
At certain Chase branches to:
    • Make deposits, withdraw cash, and make payments with assistance from a bank employee when you enter your transaction request on
      an electronic terminal; and
    • Make deposits, withdraw cash, make payments and conduct other banking transactions at an eATM.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our
routing number for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers
require your authorization and may take various forms, such as:


                                                                               19
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 23 of 33
       • Direct deposits, such as employer payroll or government benefits;
       • One-time or repeating charges to your account for bill payments;
       • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
         keep your check or return it to you.
   3. Online Banking and Chase Mobile
   You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
   Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
   chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms
   for using these services when you enroll.
   4. Telephone Banking
   You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
   your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN
   to use the automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).
   5. Overdraft Protection Transfers
   Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.
   6. Personal Identification
   At certain Chase eATMs, you will be able to provide us personal identification that we accept, such as a driver’s license. Our branch employee
   will then give you a temporary, one-time code so you can have full use of the eATM.

   B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
   1. Authorizations and Holds
   Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
   generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
   than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
   purchase (such as self-service fuel).
   For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
   agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
   less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
   balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
   2. Overdrafts
   For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
   authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an
   Insufficient Funds Fee. For business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card
   transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other
   transaction overdraws your account, we will assess fees described in the General Account Terms and the Fee Schedule.
   3. Canceling Your Card
   We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
   4. Our Right to Refuse Transactions
   We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
   fraudulent, suspicious or illegal activity.
   5. Foreign Exchange Transactions
   The exchange rate applied to card transactions that occur in a different currency will be either:
       • A rate selected by the network from the range of rates available in wholesale currency markets for the date it processes the transaction
         (this rate may be different than the rate the network receives); or
       • The government-mandated rate in effect for the date the network processes the transaction.
   This exchange rate may differ from the rate on the date you used your card. We will add an Exchange Rate Adjustment Fee to the amount the
   network charged us for foreign currency transactions.



                                                                  20
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 24 of 33
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
   • Choose an ATM that is well lit.
   • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find
     another machine.
   • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and
     lock your doors.
   • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
   • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
   • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy
     area and immediately contact the police.
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
    • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner
we can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
    • To protect your balance, there are daily limits for ATM withdrawals and card purchases, even if your available balance is higher than the
      daily limit. However, we may allow transactions that exceed your limit. Your card limits were provided to you when you received your
      card. We may change your limits and will notify you if we do. For security reasons we may temporarily reduce these daily limits without
      notice. If you don’t know your limits or would like to change them, please call us.
    • You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
    • Your card will be restricted if we consider your account to be inactive or dormant.
When you use an eATM located inside a branch lobby during the branch’s posted operating hours, the following limitations apply:
For personal accounts:
    • You can deposit up to $5,000 in cash each day.
    • You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
For business accounts:
    • Each signer can withdraw up to $3,000 each day. This separate limit does not apply to an Associate card.
All withdrawals at eATMs outside a branch lobby or outside the branch’s posted operating hours count toward your daily ATM withdrawal limit.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction.
However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To confirm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.




                                                                                   21
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 25 of 33
   E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
   If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number
   or address at the end of this agreement.
   For personal accounts only, the following procedures apply:
   We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
   the following:
       • Your name and account number;
       • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
       • The amount of the suspected error.
   We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However,
   if we need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within
   10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
   investigation. If you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to
   20 business days. If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-
   of-sale location or outside the U.S., the 45-day period is extended to 90 days.
   If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
   business days, we may not credit your balance.
   We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you
   a written explanation. You may ask for copies of the documents that we used in our investigation.
   For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so.

   F. OUR LIABILIT Y FOR FAILURE TO COMPLETE TR ANSACTIONS
   If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
   However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or
   device does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant
   authorizes an amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We
   are not liable for failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

   G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
   You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
   amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only
   when the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain
   limits that you set.
   You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us
   sufficient information for the type of payment.
   1.	If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a
       new one to replace it.
   2.	If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account
       number and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to
       block all payments from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee;
       however, we are not liable if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee
       than the stop payment you placed, contact us before the end of the business day so we can try to refuse payment.
   	Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
   	For business accounts, your ACH stop payment will either be effective:
       • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
       • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
         account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
         Renewal Fee, unless you notify us not to renew by following the instructions in the statement.


                                                                  22
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 26 of 33
3.	If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4.	If you previously set up repeating account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible
losses to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did
not make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not
get back any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1.	To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements
    and reports reasonably requested by us;
2.	To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3.	That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
    birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4.	That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us prompt
    notice of unauthorized items, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet,
if you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where
you have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days.

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions
that are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms
or by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements
and disclosures.

                                                                                    23
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 27 of 33
   Account Alerts and Text Banking
   If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms
   of the Online Service Agreement control the terms of these services instead.
       • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that
         you provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to
         receive certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or
         speak to a Telephone Banker.
       • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
         Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
         technology failures; and system capacity limitations.
       • We do not charge for the Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
         send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.
       • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official
         record of your account. Anytime you review your balance, keep in mind it may not reflect all transactions, including recent debit card
         transactions or checks you have written.
       • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
         confidential information about you, such as account activity or the status of your account.
   You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
   delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer
   a loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable
   laws, you have to pay that amount to us.

   Funds Availability Policy
   For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
   deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
   deposits, the funds are available on the first business day after the day we receive your deposit.
   In most cases when you deposit checks drawn on a Chase account:
       • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
       • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
   Once funds are available, you may withdraw them or use them to pay checks and other items.
   For Chase Analysis Business Checking (with or without Interest):
   Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on
   the day we receive your deposit.
   Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
       • U.S. Treasury checks that are payable to you;
       • Checks that are drawn on us.
       • The following items, if you make the deposit in person to one of our employees:
         a.	State and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any branch upon request;
         b.	Cashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
             branch upon request;
         c.	Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
   Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
   receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
   When Your Deposit Is Received:
   If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on


                                                                         24
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 28 of 33
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is
not a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time. For ATMs with an earlier cutoff, the ATM screen will
      notify you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits
      no later than the next business day.
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a
      night depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the
      Chase-By-Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.
Longer Delays May Apply:
For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
all of the funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until the
second business day after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business day after
the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but further review
of the deposit after we receive it may still result in delayed availability.
For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
    • We believe a check you deposited will not be paid;
    • You deposited checks totaling more than $5,000 in any one day;
    • You redeposited a check that has been returned unpaid;
    • You have overdrawn your account repeatedly in the last six months; or
    • There is an emergency, such as failure of communications or our systems.
If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
business day after we decide to take that action.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
    • Funds from deposits of the first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state, and local
      government checks will be available on the first business day after the day of your deposit if the deposit meets certain conditions. For
      example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of your
      deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first $5,000
      will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already
in your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                       25
                                                                                                                               Rev. October 2014


     FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

     Why?             Financial companies choose how they share your personal information. Federal law gives
                                                                                                                                                   Privacy Notice




                      consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and
                      protect your personal information. Please read this notice carefully to understand what we do.

     What?            The types of personal information we collect and share depend on the product or service you have with us. This
                      information can include:
                      n Social Security number and income
                      n account balances and transaction history
                      n credit history and payment history




26
     How?             All financial companies need to share customers’ personal information to run their everyday business. In the section
                      below, we list the reasons financial companies can share their customers’ personal information; the reasons Chase
                      chooses to share; and whether you can limit this sharing.


     Reasons we can share your personal information                                                         Does Chase Can you limit
                                                                                                            share?     this sharing?
     For our everyday business purposes – such as to process your transactions, maintain your                      Yes                No
     account(s), respond to court orders and legal investigations, or report to credit bureaus
     For our marketing purposes – to offer our products and services to you                                        Yes                No
     For joint marketing with other financial companies                                                            Yes                No
     For our affiliates’ everyday business purposes – information about your transactions                          Yes                No
     and experiences
     For our affiliates’ everyday business purposes – information about your creditworthiness                      Yes                Yes
     For our affiliates to market to you                                                                           Yes                Yes
     For nonaffiliates to market to you                                                                            Yes                Yes
                                                                                                                                                                    Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 29 of 33
     To limit        n   Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial 711
     our sharing         or
                     n   Visit us online: chase.com/privacypreferences
                     Please note:
                     If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice. When you
                     are no longer our customer, we continue to share your information as described in this notice.
                     However, you can contact us at any time to limit our sharing.


     Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial 711.




27
                                                                                                                                                Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 30 of 33
     Page 2

     Who we are
     Who is providing this notice?    The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                                      located at the end of this document.

     What we do




28
     How does Chase protect           To protect your personal information from unauthorized access and use, we use security measures that
     my personal information?         comply with federal law. These measures include computer safeguards and secured files and buildings. We
                                      authorize our employees to get your information only when they need it to do their work, and we require
                                      companies that work for us to protect your information.
     How does Chase collect           We collect your personal information, for example, when you
     my personal information?         n open an account or make deposits or withdrawals from your account
                                      n pay your bills or apply for a loan
                                      n use your credit or debit card

                                      We also collect your personal information from others, such as credit bureaus, affiliates,
                                      or other companies.
     Why can’t I limit all sharing?   Federal law gives you the right to limit only
                                      n sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                      n affiliates from using your information to market to you
                                      n sharing for nonaffiliates to market to you

                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
     What happens when I limit     Your choices will apply to everyone on your account.
     sharing for an account I hold
     jointly with someone else?
                                                                                                                                                 Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 31 of 33
     Definitions
     Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies.
                                          n   Our affiliates include companies with a Chase or J.P. Morgan name and
                                              financial companies such as J.P. Morgan Securities LLC
     Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial companies.
                                          n   Nonaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                              membership clubs
     Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                          services to you.
                                          n   Our joint marketing partners include categories of companies such as insurance companies


     Other important information
     State laws:
     VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint marketing, we
     will only disclose your name, contact information and information about your transactions.
     NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our Internal Do
     Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.




29
     For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject line. You may
     also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General, 555 E. Washington St.,
     Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
     CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described on page 1.
     CA residents are provided a CA notice for additional choices.



     Who is providing this notice?
     JPMorgan Chase Bank, N.A.        Chase Insurance Agency, Inc.      Chase Bankcard Services, Inc.
     J.P. Morgan Securities LLC       Chase Bank USA, N.A.
     Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.
                                                                                                                                                                 Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 32 of 33
Case 1:18-cv-06681-NRB Document 35-7 Filed 08/02/19 Page 33 of 33
   How to Contact Us:
   Personal Accounts:
   Main phone number:                                      1-800-935-9935
   Spanish:                                                1-877-312-4273

   Business Accounts:
   Main phone number:                                      1-800-242-7338
   Spanish:                                                1-888-622-4273

   Online Banking or Chase Mobile: 1-877-242-7372

   Deaf and Hard of Hearing:
   Operator Relay calls:
         Personal Accounts:                                1-800-935-9935
         Business Accounts:                                1-800-242-7338
   Direct TTY calls:                                       1-800-CHASETD (1-800-242-7383)

   International Calls:                                    1-713-262-1679

   Website:                                                chase.com

   All Written Correspondence:	JPMorgan Chase Bank, N.A.
                                PO Box 659754
                                San Antonio, TX 78265-9754

   	If you believe your debit card has been lost or stolen, or for information
     about purchases and ATM transactions, call us at the telephone numbers
     listed here or write:

   	Chase
     PO Box 659809
     Internal Mail TX3-7849
     San Antonio, TX 78265-9109

   In case of errors or questions about your electronic funds transfers (EFT), call 1-866-564-2262.




   JPMorgan Chase Bank, N.A. Member FDIC                                                              Catalog REDAA316
   © 2016 JPMorgan Chase & Co.                                                                        Effective 3/13/2016
